DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The amendments to Figures 3A and 8 have been accepted.

Specification

The amendments to paragraphs [0041], [0048] and [0050] have been accepted.


Claims

The amendments to claims 1, 5 and 9 have been accepted.


Allowable Subject Matter

Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
In light of the Applicant’s remarks and amendments to the claims, the previously relied upon prior art to Raisanen (6,336,367) and that which is well known in the art, along with the cited pertinent references to Finkle (US 2013/0019736) (Figures 1 and 2), Baggs (4,314,495) (Figures 8 and 9), Wellings (4,230,013) (Figures 6 and 7), Baker (10,991,353) (Figures 7C-10B), Clark (10,636,403) (Figures 1 and 2), and Takabayashi (US 2010/0307324) (Figures 2-4), no longer teach or fairly suggest all the limitations as now recited by the present claims.
With regards to independent claim 1, the Applicant remarks that the description of the present application observes a flaw that is common to many prior art instrument pickups where a transducer is completely enveloped within a rigid structure: [traditional] pickups often exhibit large differences in string-to-string balance because of preload or distortion of the embedded transducer... a mechanical preload such as the force of the top cap being crimped to the body will further alter efficiency. A primary cause of many of these issues is the way these types of pickups are assembled. (Specification, [0026]).
The pickup of Raisanen comprises a transducer attached (by glue or otherwise) to both the top cap 19 and the base 17: The bottom part is composed of a plate 17, which is as wide as the transducer part 11 to which it is attached for example by gluing. (Raisanen, Col. 2, Ins. 13-15).
In contrast, claim 1 recites “a piezoelectric transducer with an upper surface mechanically and electrically connected to the top cap and with a lower surface not directly in contact with the top cap and the base.”
As can be seen in Figs. 4, 5, and 7 of the present application, the transducer in the pictured embodiments is attached to the top cap at its upper surface and its lower surface does not contact the top cap or the base. In this way, there is no mechanical preload imparted to the transducer as there would be if it was “sandwiched” by hard surfaces on both sides.
Individually, the cited references above, to Finkle (US 2013/0019736), Baggs (4,314,495), Wellings (4,230,013), Baker (10,991,353), Clark (10,636,403), and Takabayashi (US 2010/0307324), fail to disclose the claimed configuration of top cap, transducer, base, and mating/receiving portions, and further fail to cure the deficiencies of Raisanen within what would be considered reasonable or obvious in the art. For example, Baggs teaches a transducer (78) having a lower surface not directly in contact with the top cap and base (see Figures 8 and 9), but fails to teach the mating and receiving portions as claimed; implementing such a floating transducer into Raisanen would not have been obvious, given such a design change would alter the functionality of the invention of Raisanen.   
Additionally, claim 1 recites that the top cap of the pickup saddle includes “a string resting surface configured for a string to rest on it.” The pickup of the Raisanen patent has no such surface that directly contacts a string. The type of pickup in Raisanen typically is placed in contact with a soundboard or a bridge (as pictured in Figs. 2B and 6B of the Raisanen patent).
Some of the above cited reference teach a top cap having a string resting surface, however, they again fail to disclose the configuration of elements as discussed above.
Therefore, after further search and consideration of the prior art, no references could be found which teach or fairly suggest, alone or in combination, all the claimed elements of the present invention. Therefore, independent claim 1 and its dependent clams 2-10 have been deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina Marie Schreiber whose telephone number is (571)272-4350. The examiner can normally be reached M-F 7-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA M SCHREIBER/Examiner, Art Unit 2837                                                                                                                                                                                                        1/10/2022